Citation Nr: 1030545	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation 
for erectile dysfunction.

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative joint disease of the right shoulder.

3.  Entitlement to an initial compensable disability evaluation 
for degenerative joint disease of the right elbow.

4.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for chloracne, including as secondary to Agent Orange exposure.

5.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for tinnitus.

6.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for an acquired psychiatric disability, including dysgraphism.

7.  Entitlement to service connection for degenerative joint 
disease of the right hand and thumb.

8.  Entitlement to service connection for degenerative joint 
disease of the right wrist.

9.  Entitlement to service connection for degenerative joint 
disease of the left hand and thumb.

10.  Entitlement to service connection for degenerative joint 
disease of the left wrist.

11.  Entitlement to service connection for degenerative joint 
disease of the back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to October 1984.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims of 
entitlement to increased disability ratings and claims of 
entitlement to service connection for right hand and thumb, right 
wrist, left hand and thumb, left wrist, and back disabilities.  
So, regrettably, these claims are being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed February 1985 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for an 
acquired psychiatric disability.

2.  Evidence added to record since the RO's February 1985 rating 
decision was not previously of record, and is not cumulative and 
redundant of other evidence previously considered, but when 
viewed by itself or in the context of the entire record, does not 
relate to a fact not previously established that is necessary to 
substantiate the claim of entitlement to service connection for 
an acquired psychiatric disability, including dysgraphism, nor 
does it raise a reasonable possibility of substantiating the 
claim.

3.  In an unappealed December 1999 rating decision, the RO denied 
the Veteran's claims of entitlement to service connection for 
chloracne and tinnitus; this rating decision was confirmed and 
continued in a January 2002 rating decision.

4.  Evidence added to record since the RO's January 2002 rating 
decision was not previously of record, and is not cumulative and 
redundant of other evidence previously considered, and when 
viewed by itself or in the context of the entire record, relates 
to a fact not previously established that is necessary to 
substantiate the claim of entitlement to service connection for 
tinnitus, and raises a reasonable possibility of substantiating 
the claim.

5.  Evidence added to record since the RO's January 2002 rating 
decision was not previously of record, and is not cumulative and 
redundant of other evidence previously considered, but when 
viewed by itself or in the context of the entire record, does not 
relate to a fact not previously established that is necessary to 
substantiate the claim of entitlement to service connection for 
chloracne, nor does it raise a reasonable possibility of 
substantiating the claim.

6.  There is persuasive medical evidence of record causally 
relating the Veteran's tinnitus to his military service.


CONCLUSIONS OF LAW

1.  The February 1985 decision that denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  The January 2002 decision that denied the Veteran's claims of 
entitlement to service connection for chloracne and tinnitus is 
final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

3.  New and material evidence has not been received to reopen the 
claim for service connection for an acquired psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).

4.  New and material evidence has not been received to reopen the 
claim for service connection for chloracne.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009).

5.  New and material evidence has been received to reopen the 
claim for service connection for tinnitus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009).

6.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
issued a decision that established significant new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial in 
the prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007) ( "§ 5103(a) requires only that the VA give a claimant 
notice at the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the initial 
RO decision and in sufficient time to enable the claimant to 
submit relevant evidence.  This notice may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's claim).  It need 
not describe the VA's evaluation of the veteran's particular 
claim.").  

VA issued VCAA notice letters, dated in July 2005 and August 
2005, from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters explained the evidence necessary to 
substantiate the Veteran's petition to reopen, as well as the 
legal criteria for entitlement to such benefits.  The letters 
also informed him of his and VA's respective duties for obtaining 
evidence. 

The Board also finds that the VCAA notification letters are 
compliant with Kent as to the Veteran's petitions to reopen.  
These letters specifically informed the Veteran as to what 
evidence would be necessary to substantiate the element or 
elements that were required to establish service connection that 
were found insufficient in the previous denial.  The Veteran was 
told to submit evidence pertaining to the reason his claims of 
entitlement to service connection for an acquired psychiatric 
disability, tinnitus, and chloracne were previously denied, and 
the letters notified the Veteran of the reason for the prior 
final denial (i.e., the elements of the service connection claim 
that was deficient).  

In addition, March and April 2006 letters from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  



Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  If new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  

As relevant to this appeal, new evidence is existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence is existing evidence that, by itself or when considered 
with the previous evidence of record, relates to a fact, not 
previously established, which is necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2005) (eliminating the 
concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental 
report from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).

Analysis

Chloracne and Dysgraphism

The Veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, including dysgraphism, was 
initially denied by the RO in a February 1985 rating decision.  
The rating decision was not appealed and, thus, it is final.  See 
38 U.S.C.A. § 7105.  In a January 2002 rating decision, the RO 
denied the Veteran's claims of entitlement to service connection 
for tinnitus and chloracne.  That decision was not appealed and 
thus, is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.

The February 1985 rating decision denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability on the basis that there was no evidence of an acquired 
psychiatric disability during service or any evidence that his 
psychiatric disability was related to his military service.  The 
January 2002 rating decision denied the Veteran's claim of 
entitlement to service connection for chloracne on the basis that 
there was no evidence of chloracne during or since the Veteran's 
service.

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  Additional evidence received 
after the prior final denial was not of record at the time of the 
final RO decisions.  The Veteran's VA medical records, private 
medical records, and VA examination reports, as well as his 
multiple statements, are not cumulative and redundant of the 
evidence in the claims file at the time of the last final rating 
decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claims.  The basis 
for the RO's prior final denial was that there was no medical 
evidence of record demonstrating that the Veteran's claimed 
psychiatric disability or chloracne were incurred or aggravated 
during his military service.   

The evidence of record, submitted by the Veteran during the years 
since the RO's last final rating decision, refers primarily to 
the evaluation and treatment, i.e., the current diagnosis and 
severity, of his current psychiatric complaints and skin 
disability.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing the veteran's current 
condition are immaterial to the issue of service connection and 
are insufficient to reopen claim for service connection based on 
new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has dysgraphism and 
chloracne.  However, such statements must be considered in the 
context of the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claims.  In this 
regard, there is no evidence that the Veteran was treated for 
either a psychiatric disability or chloracne during his military 
service, and the Veteran has not provided any objective, medical 
evidence indicating that the claimed dysgraphism and chloracne 
are is related to his military service.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (there must be medical evidence linking 
a current disability, even assuming the veteran has one, to his 
service in the military).  Moreover, the Board points out that, 
despite the Veteran's complaints related to his dysgraphism and 
chloracne, the record remains devoid of any evidence linking the 
etiology of his these disabilities to his military service.  To 
the contrary, the Board points out that the September 2006 VA 
examiners found that the Veteran did not have a current 
psychiatric disability or chloracne.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases where 
such incidents have resulted in a disability.").  

The Board acknowledges that the Veteran's treating provider, J. 
R. F., M.D., in an April 2006 letter, stated that the Veteran had 
chloracne and dysgraphism, "which in all likelihood extend from 
service-connected disability", but points out that there is no 
indication that this provider reviewed the claims file before 
commenting and found independent evidence therein, or medical 
literature supporting such an association.  To the contrary, his 
letter merely makes an assertion without any reference to the 
objective medical evidence or a rationale for his opinion.  As 
such, the April 2006 letter lacks probative value; there is no 
objective medical evidence proving his assertions.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion).  See also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (finding that most of the probative 
value of a medical opinion comes from its reasoning, and 
threshold considerations include whether the person opining is 
suitably qualified and sufficiently informed).

Additionally, the Board acknowledges that the Veteran has 
repeatedly asserted that his dysgraphism and chloracne began 
during his service in the military, or are related to events 
during his service, including his service in Vietnam.  However, 
such statements must be considered in the context of the record 
as a whole to determine whether it raises a reasonable 
possibility of substantiating the claims.  In this regard, the 
Board points out that there is no objective medical evidence 
confirming that the Veteran had dysgraphism or chloracne during 
or after his military service.  Furthermore, although the 
Veteran's medical records show evidence of treatment for 
folliculitis and depressive symptoms since his service, the 
evidence does not demonstrate that the Veteran's current 
folliculitis or depressive symptoms are related to his military 
service.  As such, the additional evidence considered in 
conjunction with the record as a whole does not raise a 
reasonable possibility of substantiating the claims.  In short, 
these medical records, as well as the Veteran's statements, do 
not demonstrate a causal relationship between his service in the 
military and his current skin and psychiatric complaints, nor do 
these records otherwise verify the circumstances of his service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without independent 
verification of this, is insufficient grounds to reopen the 
claims.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final disallowance 
of the claim is not new evidence).  See also Reid v. Derwinski, 2 
Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the Veteran's 
previously denied claims for service connection for an acquired 
psychiatric disability, including dysgraphism, and chloracne has 
not been received subsequent to the last final RO decision.  
In the absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).  As such, the Veteran's claims are not reopened.

Tinnitus

The Veteran's claim of entitlement to service connection for 
tinnitus was initially denied by the RO in a January 2002 rating 
decision.  The rating decision was not appealed and, thus, it is 
final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.

The January 2002 rating decision denied the Veteran's claim of 
entitlement to service connection for tinnitus on the basis that 
there was no evidence of a current diagnosis of tinnitus related 
to the Veteran's in-service noise exposure.  

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  Additional evidence received 
after the prior final denial was not of record at the time of the 
final RO decision.  The Veteran's service treatment records, as 
well as his multiple statements, are not cumulative and redundant 
of the evidence in the claims file at the time of the last final 
rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claim.  The basis 
for the RO's prior final denial was that there was no medical 
evidence of record demonstrating that the Veteran had a current 
diagnosis of tinnitus that was incurred or aggravated during his 
military service.   

Evidence added to the record subsequent to the prior final RO 
denial in January 2002 includes private treatment records, VA 
treatment records, and VA examination reports, which demonstrate 
that the Veteran currently has tinnitus, and which reflect the 
severity of his tinnitus.  The Board is mindful of the Veteran's 
assertions that he is entitled to service connection for his 
current tinnitus because he had acoustic trauma during his 
service.  The evidence of record at the time of the prior final 
denial in January 2002 reflected only that he had complaints of 
noise exposure during his service.  However, when the additional 
evidence received subsequent to the final January 2002 RO 
decision, is considered in conjunction with the record as a 
whole, the record shows that the Veteran had noise exposure 
during his service, that he currently has tinnitus, and that the 
Veteran is credible to report that he has continuously 
experienced tinnitus since service.  As such, the additional 
evidence, considered in conjunction with the record as a whole, 
raises a reasonable possibility of substantiating his claim for 
service connection for tinnitus.

In conclusion, the Board finds that new and material evidence has 
been received to reopen the Veteran's previously denied claim of 
service connection for tinnitus and this claim is reopened.

Having found that new and material evidence has been received to 
reopen the claim for service connection for tinnitus, the claim 
must be considered in conjunction with both the old and new 
evidence, de novo.  As the Board's adjudication of the reopened 
claim in this decision represents a complete grant of the benefit 
sought (i.e. service connection for bilateral hearing loss 
disability), there is no prejudice to the veteran by the Board's 
adjudication of the reopened claim de novo without remand to the 
RO for adjudication of the reopened claim on the merits.  Bernard 
v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby).  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) wherein it was held that a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran. 

The Veteran has indicated that he began to have tinnitus 
following his military service.  He reported that he had no post-
service noise exposure.  Given that the RO conceded that the 
Veteran likely had noise exposure during his service, and service 
connection for bilateral hearing loss has been granted, the Board 
finds that such acoustic trauma has not been excluded by 
competent evidence as the etiology of his tinnitus.  Indeed, the 
opinion rendered in the September 2006 VA examination report was 
far from being clear or definitive.  It was noted that Veteran 
had noise exposure during service working alongside aircraft with 
no hearing protection and that he denied noise exposure in his 
civilian occupation.  The examiner gave the rather ambiguous and 
cryptic opinion that the Veteran's tinnitus is possibly incurred 
during service, but that the "ratio of possibility is so 
difficult to determine that it would only be speculative."  
Therefore, the Board finds that the evidence of record is in 
equipoise, and with resolution of doubt in the Veteran's favor, 
finds that service connection is warranted for tinnitus.

When the evidence favorable to the claims is considered, it is at 
least as likely as not that the Veteran's current tinnitus is 
attributable to noise exposure coincident with his military 
service.  Thus, service connection for tinnitus is warranted.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for an 
acquired psychiatric disability, including dysgraphism, is 
denied.

The petition to reopen the claim for service connection for 
chloracne is denied.

New and material evidence has been received to reopen the claim 
for service connection for tinnitus.

Service connection for tinnitus is granted.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Board notes that the Veteran has been afforded VA 
examinations regarding his claims of entitlement to service 
connection for a right hand and thumb disability, a right wrist 
disability, a left hand and thumb disability, a left wrist 
disability, and a back disability, but that these examination 
reports do not address whether the Veteran's claimed 
disabilities, other than his back disability, are related to his 
military service.  The Board acknowledges that an opinion was 
rendered with regard to the Veteran's back disability, but that 
the September 2006 VA examination only addressed whether the 
Veteran's degenerative joint disease of the back is related to 
his service-connected right shoulder and elbow disabilities.  In 
this regard, the Board acknowledges that the Veteran contends 
that he was injured during service, or in the alternative, even 
absent an acute event or injury during service, these 
disabilities are related to active service, and that VA and 
private medical records indicate continuity of symptomatology in 
the years following active service.  The Board notes that the 
Veteran has been diagnosed with a right hand and thumb 
disability, a right wrist disability, a left hand and thumb 
disability, a left wrist disability, and a back disability, but 
that the medical evidence is unclear whether the Veteran's 
claimed disabilities are causally or etiologically related to the 
Veteran's military service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claims of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded additional VA examinations in order to determine 
nature and etiology of the Veteran's claimed disabilities.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In addition, the Veteran and his representative assert that the 
Veteran's service-connected erectile dysfunction, right shoulder 
disability, and right elbow disability are worse than currently 
evaluated.  The Board acknowledges that the Veteran was most 
recently afforded VA examinations for his service-connected 
disabilities in September 2006, and that copies of those 
examination reports are associated with his claims file.  In this 
regard, it is noted that the Court in Green stated that the 
fulfillment of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one that takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).   

As such, in order to effectively evaluate the Veteran's service-
connected erectile dysfunction, right shoulder disability, and 
right elbow disability, more recent objective characterizations 
of these conditions and its associated symptomatology 
are required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern).  See also Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the 
initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at other times 
during the pendency of his appeal).  Therefore, an additional VA 
examination would be useful in evaluating the appeal.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his right and left hand and 
thumb disabilities, if any, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his right hand and thumb disability, 
if any, are related to his service in the 
military.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his right and left wrist 
disabilities, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his right and 
left wrist disabilities, if any, are 
related to his service in the military.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his back disability, if 
any, including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his back 
disability, if any, is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected erectile dysfunction.  Conduct 
all testing and evaluation indicated and 
review the results of any testing prior to 
completion of the examination report.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his service-
connected erectile dysfunction.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

5.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected degenerative joint disease of the 
right shoulder.  Conduct all testing and 
evaluation indicated and review the results 
of any testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected degenerative joint 
disease of the right shoulder.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

6.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected degenerative joint disease of the 
right elbow.  Conduct all testing and 
evaluation indicated and review the results 
of any testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected degenerative joint 
disease of the right elbow.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

7.  Following completion of the above, the 
RO should readjudicate the issues of 
entitlement to service connection for a 
right hand and thumb disability, a right 
wrist disability, a left hand and thumb 
disability, a left wrist disability, and a 
back disability, as well as the issues of 
entitlement to increased disability ratings 
for erectile dysfunction, degenerative 
joint disease of the right shoulder, and 
degenerative joint disease of the right 
elbow.  Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


